DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
   This Office Action responses to the Applicant’s Amendment filed on 12/20/2021.
Applicant has submitted an electronic Terminal Disclaimer for US Patent No. 10,290,341 to overcome double patenting rejection.
Claims 2-21 are pending for examination.

The terminal disclaimers filed on 12/20/2021 been reviewed and accepted. The terminal disclaimer has been recorded.


Allowable Subject Matter
    Claims 2-21 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
         Regarding independent claim 2, the prior art does not teach or suggest the claimed invention having “applying a first voltage to a memory cell to extract a first charge from the memory cell; applying a second voltage to the memory cell, wherein a polarity of the second voltage is opposite a polarity of the first voltage; determining a reference voltage for the memory cell based at least in part on the first charge and a second charge associated with applying the second voltage to the memory cell; and determining a logic state of the memory cell based at least in part on identifying a signal that is a function of the reference voltage and of a sensed voltage associated with a sensed charge extracted from the memory cell”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 3-11, the claims have been found allowable due to their dependencies to claim 2 above. 

	Regarding independent claim 12, the prior art does not teach or suggest the claimed invention having “apply a first voltage to the memory cell to extract a first charge from the memory cell; apply a second voltage to the memory cell, wherein a polarity of the second voltage is opposite a polarity of the first voltage; determine a reference voltage for the memory cell based at least in part on the first charge and a second charge associated with applying the second voltage to the memory cell; and determine a logic state of the memory cell based at least in part on a comparison of the reference voltage with a sensed voltage associated with a sensed charge extracted from the memory cell”, in combination of other limitations thereof as recited in the claim.


	Regarding independent claim 16, the prior art does not teach or suggest the claimed invention having “activate a first switching component of the plurality of switching components to couple a first sense capacitor of the plurality of sense capacitors with the memory cell; store the sensed charge at the first sense capacitor based at least in part on activating the first switching component; activate a second switching component of the plurality of switching components to couple a second sense capacitor of the plurality of sense capacitors with the memory cell; store the first charge at the second sense capacitor based at least in part on activating the second switching component; activate a third switching component of the plurality of switching components to couple a third sense capacitor of the plurality of sense capacitors with the memory cell; and store the second charge at the third sense capacitor based at least in part on activating the third switching component”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 17-19, the claims have been found allowable due to their dependencies to claim 16 above. 

	Regarding independent claim 20, the prior art does not teach or suggest the claimed invention having “applying a first voltage to a memory cell to initiate a first sense operation; applying the first voltage to the memory cell to initiate a second sense operation; applying a second voltage to the memory cell to initiate a third sense 
          Regarding claim 21, the claims has been found allowable due to their dependency to claim 20 above. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion





Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827     

/HOAI V HO/Primary Examiner, Art Unit 2827